ITEMID: 001-90704
LANGUAGEISOCODE: ENG
RESPONDENT: HUN
BRANCH: CHAMBER
DATE: 2009
DOCNAME: CASE OF CSANICS v. HUNGARY
IMPORTANCE: 2
CONCLUSION: Remainder inadmissible;Violation of Art. 10;Non-pecuniary damage - award
JUDGES: András Sajó;Françoise Tulkens;Ireneu Cabral Barreto;Nona Tsotsoria;Vladimiro Zagrebelsky
TEXT: 5. The applicant was born in 1955 and lives in Érd.
6. The facts of the case, as submitted by the parties, may be summarised as follows.
7. The applicant is the chairman of the Trade Union of Value Transporters and Security Workers (Értékszállítási és Őrzésvédelmi Dolgozók Szakszervezete), which represents its members in numerous companies.
8. The applicant was an employee of the security company G. As the chairman of the trade union, he had constant arguments with the company. In 1998 his employment was terminated, which measure was declared illegal by the competent courts in 2000. The applicant alleged that, since then, company G. has not allowed him to enter its premises, even on official trade union business.
9. In March 1999 the applicant lodged a private motion (magánindítvány) with the Pest Central District Court against S.K., the managing director of company G., alleging that the latter had committed defamation by saying at a company meeting that the applicant “had taken under his wing criminals who had worked in the company”. In September 2003 the Budapest Regional Court, acting as a second-instance court, ultimately found S.K. guilty of defamation and fined him 150,000 Hungarian forints (HUF) (approximately 550 euros (EUR)).
10. In June 2002 the trade union became active in company D. In the second half of the same year, the trade union was informed of an intention to sell company D. and that one of the possible buyers was company G. The employees of company D. opposed the project and, in order to express their opinion, requested the trade union to organise a protest demonstration. This it did in front of the Parliament building. The applicant, as chairman of the trade union, gave interviews to several newspapers concerning the events.
11. On 14 December 2002, a daily newspaper Színes Mai Lap published an article which reported the planned sale of company D. and described the demonstration, analysing the background to the events. It interviewed the applicant, who made the following statements.
“... the other reason [for which we are holding a demonstration] is that 2,500 employees should not lose their livelihood and that such a company [i.e. company G.] which tramples constitutional and labour rights should not be the successor of company D. (...) Because of the inhuman conduct of the management [of company G.] [the employees] should not have to stay in a place where they were called ‛criminals’. We initiated court proceedings in some fifty cases because of that.”
12. On 17 January 2003 S.K. brought an action against the applicant before the Budaörs District Court, asking the court to establish that the applicant’s statements had infringed his good reputation, to order the applicant to refrain from such acts in the future and to arrange for a rectification to be published.
13. On 17 March 2004 the District Court, finding that it was impossible to identify S.K. directly from the impugned article, dismissed his action. The plaintiff appealed.
14. The Pest County Regional Court was of the view that the District Court’s decision had only been a partial decision determining the applicability of the law on defamation. On 8 July 2004, it amended the first-instance decision and established that the plaintiff could be identified from the article in question. Thus he, as an affected person, might lawfully claim the protection of his privacy rights.
15. In fresh proceedings the District Court found, on 24 November 2004, that the applicant had tarnished the plaintiff’s good reputation by the impugned statements and ordered him to publish a rectification and pay the plaintiff’s court fees in the amount of HUF 82,000 (approximately EUR 300). It established that the applicant’s assertions were statements of fact rather than value judgments. It also noted that, although it was true that numerous civil and labour proceedings had been instituted against company G., this fact could not justify defamatory statements.
16. The District Court refused the applicant’s request to obtain the decisions adopted in those other proceedings, or to hear witnesses who might be able to prove the veracity of his assertions. It was of the view that this evidence could not possibly render lawful his statements, which in any event were exaggerated and offensive.
17. The applicant appealed. On 7 April 2005 the Pest County Regional Court upheld the first-instance decision. It held that the applicant’s assertions were value judgments based on factual allegations expressed in a wholly unlawful manner, since he had articulated his views in a “gratuitously insulting, offensive and harsh way.”
18. The Regional Court also referred to a decision of the Supreme Court which had come to the same conclusion in another defamation case instituted directly by company G. against the applicant. It established that the protection of the rights of others constituted a legitimate restriction on freedom of expression even in cases of public interest. However, it established that the present case did not deal with such matters of general concern, even if company D. had many employees.
19. The applicant lodged a petition for review with the Supreme Court. He pointed out that the final decision had erroneously found his assertions to be statements of fact, since they were the expression of an opinion based on true facts. The applicant also stressed that his aim had been to inform the public about an important matter. Lastly, he was of the view that in expressing his opinion he could not have harmed anyone’s reputation, even if he had used harsh terms, and that he had acted in compliance with relevant domestic law, the well-established case-law of the Constitutional Court and the Supreme Court, as well as with European standards.
20. On 8 September 2005 a single judge of the Supreme Court declared the applicant’s petition inadmissible. It found that the final decision had been correct and in accordance with law, particularly in view of the nature of the applicant’s assertions, which had been gratuitously insulting, offensive and harsh, and violated the plaintiff’s privacy irrespective of their value judgment content. The Supreme Court also pointed out that the right to freedom of expression was not unlimited and should not violate the personality rights of others.
“(1) The protection of personality rights shall also include the protection of the good reputation of others.
(2) In particular, the statement or dissemination of an injurious and untrue fact concerning another person – or the presentation, with untrue implications, of a true fact relating to another person – shall constitute defamation.”
“(1) A person whose personality rights have been infringed may bring the following civil-
a) a claim that the court establish that an infringement has taken place;
b) a claim that the infringement be discontinued and the perpetrator be forbidden from further infringements;
c) a claim that the perpetrator be ordered to give satisfaction by making a declaration or in any other appropriate manner and, if necessary, this be made adequately public by, or at the expense of, the perpetrator;
d) a claim that the prejudicial situation be terminated, and that the situation prior to the infringement be restored by, or at the expense of, the perpetrator ...;
e) a claim for damages under the rules of civil law liability.”
VIOLATED_ARTICLES: 10
